NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 20-3538
                                     ______________

                            UNITED STATES OF AMERICA

                                             v.

                                    BRANDON PAGE,
                                                  Appellant
                                     ______________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                          (D.C. Criminal No. 2-12-cr-00295-003)
                    District Judge: Honorable William S. Stickman IV
                                     ______________

                              Submitted: September 23, 2021

                      Before: JORDAN, PORTER, and RENDELL,
                                   Circuit Judges.

                               (Filed: September 27, 2021)

                                     ______________

                                        OPINION
                                     ______________





 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
PORTER, Circuit Judge.

      Brandon Page appeals the District Court’s denial of his motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A)(i). Page seeks release from prison because he

believes that, due to the state of his health, he faces a heightened risk of death or serious

injury if he contracts COVID-19. We will affirm the District Court’s order. We write for

the parties, who are familiar with the record.1

      Section 3582(c)(1)(A)(i) permits a court to “reduce the term of imprisonment” for

a prisoner if the court finds that “extraordinary and compelling reasons warrant such a

reduction” and “the factors set forth in section 3553(a)” support such a reduction.

Relevant here, § 3553(a) requires a sentencing court to consider “the nature and

circumstances of the offense and the history and characteristics of the defendant” as well

as “the need for the sentence imposed,” including the need to reflect the seriousness of

the offense, promote respect for the law, provide just punishment, and deter criminal

conduct.

       Among other findings, the District Court denied Page’s motion after weighing the

§ 3553(a) factors and determining the factors weighed against Page’s release. We will

limit our review to the District Court’s application of the § 3553(a) factors since

affirmance on this ground alone means Page’s appeal fails. We review the District

Court’s application of the § 3553(a) factors for abuse of discretion, and we will not

disturb the court’s determination unless we are left with a “definite and firm conviction


1
  The District Court had jurisdiction under 18 U.S.C. § 3231 and § 3582(c). We have
jurisdiction under 28 U.S.C. § 1291.
                                              2
that [it] committed a clear error of judgment in the conclusion it reached upon a weighing

of the relevant factors.” United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020)

(alteration in original) (internal quotation marks omitted) (quoting Oddi v. Ford Motor

Co., 234 F.3d 136, 146 (3d Cir. 2000)).

       When it weighed the § 3553(a) factors, the District Court determined that Page’s

ten-year sentence “reflects the serious nature of his crime and the fact that he was part of

a major drug trafficking conspiracy.” App. 13–14. The court explained that it could not

“overemphasize the seriousness of Page’s crime” and determined that the sentence Page

received “serves to deter other individuals who might consider engaging in a criminal

drug trafficking conspiracy.” App. 13–14. Indeed, Page pleaded guilty to conspiracy to

distribute one to three kilograms of heroin in violation of 21 U.S.C. § 846. Referencing

the § 3553(a) factors, the District Court concluded, “Granting Page compassionate

release would not reflect the seriousness of his crimes, promote respect for the law,

provide just punishment, afford adequate deterrence from future crime by him, nor would

it prevent sentencing disparities.” App. 14.

       Page also complains that the District Court erred in its weighing of the § 3553(a)

factors by not giving enough weight to the fact that he only had a short amount of time

remaining on his sentence. When the District Court issued its order in December 2020,

Page had approximately a year left to serve on his ten-year sentence.

       The District Court did not abuse its discretion when it weighed the § 3553(a)

factors. While the length of time remaining on a prison sentence is a factor a district court

can consider, Pawlowski, 967 F.3d at 331, the District Court acted within its discretion in

                                               3
determining that the seriousness of Page’s crime, his criminal history, and the leniency

Page previously received on the length of his sentence outweighed the limited period of

time remaining on Page’s sentence. Numerous lower courts have reached the same

conclusion under similar circumstances, demonstrating that the District Court acted

reasonably. See, e.g., United States v. Santiago, Nos. 15-505, 16-505, 2020 WL 4015245,

at *1, *4 (E.D. Pa. July 15, 2020) (denying motion for compassionate release when

prisoner had approximately a year remaining on a 97-month sentence because of the

“seriousness of [the prisoner]’s criminal history,” which included “trafficking large

quantities of drugs and illegally purchasing firearms”); United States v. Johnson, No. 08-

297, 2020 WL 7488644, at *1, *4 (E.D. Pa. Dec. 21, 2020) (denying motion for

compassionate release when prisoner had seven months remaining on his twenty-four

month sentence because he twice pleaded guilty “to fleeing from police and carrying an

unlicensed firearm”).

                                      *      *      *

       We will affirm the order of the District Court.




                                             4